DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of June 26, 2022, to the non-final action mailed March 28, 2022, has been entered.  No claims have been amended, newly added, or cancelled.  Accordingly, claims 1-16 are pending.  Claims 12-16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   

Claims 1-11 are under consideration

Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al. (Carbohydrate Polymers 18 (2018) 29-39 available online November 8, 2017), Wang et al. (Pub. No.: US 2013/0216598; Pub Date: Aug. 22, 2013), and Li et al. (Chemical Engineering Journal 365 (2-19) 270-281; Available online Feb. 7, 2019).

	The claims recite a composite fiber, wherein the composite fiber comprises an alginate fiber, a polymer material, an antibacterial agent and at least one plasmid encoding growth factor-gene.

	Regarding claims 1-7, 10, and 11 Hu discloses an alginate polycaprolactone composite fiber with gene delivery capability (abstract) wherein the weight ratio of alginate and polycaprolactone is 8:2 (page 31 column 2 paragraph 1 and page 33 Table 1); and wherein the immobilized gene was encapsulated by the non-viral vector comprising the positively charged polyethyleneimine/DNA polypylexes (abstract).  But Hu does not disclose the instantly elected antibacterial metal ion or the gene that encodes a platelet-derived growth factor.
	However, in the same field of endeavor of composite fibers comprising alginate [0027], Wang discloses wherein discloses wherein the fibers contained nano-silver ([0026]  and [0038])
	Additionally, in the same field of endeavor of composite fibers comprising polyesters such as poly lactic acid and polycaprolactone (page 271 column 1 paragraph 2), Li discloses wherein the fiber comprises plasmid DNA (page 271 column 1 paragraph 2), wherein the gene delivery and producing desired growth factors at the target site (page 271 column 1 paragraph 2), wherein said growth factors are angiogenic growth factors wherein said angiogenic growth factors include include platelet derived growth factors (page 370 column 2 paragraph 2 through page 371 column 1 paragraph 1).
	Regarding claims 8 and 9, Hu discloses calcium chloride to crosslink the alginate fiber (page 30 section 2.4).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Hu et al., Wang et al., and Li et al. to include nano-silver into the composite fibers as disclosed by Wang, and to include the gene for producing desired growth factors at the target  wherein said growth factors are angiogenic growth factors wherein said angiogenic growth factors include platelet derived growth factors as disclosed by Li in an alginate polycaprolactone composite fiber with an encapsulated  immobilized gene as disclosed by Hu as  instantly claimed as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the nano-silver on the composite fiber in order to continuously release amounts of silver ions  to manage chronic wounds and prevent bacterial and microbial infections as evidenced by the teachings of  Wang (abstract).  One of ordinary skill would be motivated to include the plasmid coding for the angiogenic growth factor that encodes for a platelet derived growth factor as a simple substitution of one plasmid encoding for a gene for another with a reasonable expectation of success as it is known to include plasmids containing angiogenic growth factors in fibers wherein said fibrous compositions show sustained delivery of the growth factor plasmid over time, high transfection efficiency, and effective wound healing  as a target site as evidenced by the teachings of Li (abstract and page 271 column 1 paragraph 2). ‘One who would have practiced this invention would have ha reasonable expectation of success because Hu had already disclosed an alginate polycaprolactone composite fiber with gene delivery capability (abstract) and wherein the immobilized gene was encapsulated by the non-viral vector comprising the positively charged polyethyleneimine/DNA polypylexes (abstract), while Li provided guidance with respect to the plasmid gene being a gene incoded for growth factor and such growth factor s include platelet derived growth factors and Wand provided guidance with respect to adding nano-silver to alginate composite particles for antimicrobial effects.   It would have only required routine experimentation to include nano-silver and the gene encoding for platelet derived growth factor as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that alginate polycaprolactone composite fiber with the immobilized gene absorbed onto the alginate through electrostatic interactions and is not compatible with the silver ions.  The silver ions released from the fibers interfere with the adsorption of the immobilized gene onto the fibers because electrostatic interaction is susceptible to interference in an ionic solution.  Therefore, how to balance the requirements of antibacterial properties and gene delivery is a challenge.  As shown the more nano-silver was loaded in the fibers the lower the gene immobilization rate was.  In the present invention, the nano-silver released from the composite fibers in order to maintain the antibacterial properties without affecting gene immobilization has similar ratio as disclosed by Hu, the antibacterial property contributed by the nano-silver and its compatibility with the composite fiber are not considered in Hu.  Therefore, it is difficult to simply combine the technical features of Hu and Wang.  Unlike Li the present composite fiber delivers the adsorbed DNA readily and directly.  Due to a different mode of delivery, the composite fiber disclosed in the present invention allows platelet-derived growth factor to be immediately expressed, which ensures that PDGF is highly expressed at an early stage of the wound.
	Applicant’s argument has been fully considered, but not found persuasive.  Applicant essentially argues that the electrostatic interactions between the composite fibers and immobilized genes absorbed on the fibers make it difficult to balance with the release of the silver ions.  However, there is no evidence to indicate that the nano-silver was not loaded to some degree on the composite fiber especially in light of the similar ratio as disclosed by Hu.  Claim 1 does not limit the amount of polymeric material, antibacterial agent and plasmid.  Thus even if the product is a balance of multiple components as long as there is any composite fiber produced the limitation is met.   Furthermore, there is no requirement that the prior art recognize the difficulty of combining components to produce the claimed product.   With respect to the delivery mechanism of Li, this has been fully considered, but not founder persuasive. The claims are not directed to a delivery method nor is the focus of the prior art a delivery method, but rather the focus is in the product.  

Thus, the rejection is maintained for the foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617